DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 A review of this specification compared to the parent application 16/830,257 indicates that the parent does not contain reference characters 122a (tangent line, see Claim 7) and 123c (junction line) or any language regarding a “tangent line” and “plane”  (see Claim 7) and the use of “consistent” which appears several times in this specification but only once in the parent specification.  This application has been filed as a continuation.  Applicant’s attention is directed to MPEP 201.07 which sets forth the requirements for claiming the benefit of an earlier filed application.
Appropriate correction is required.

Claim Objections
Claims 1, 4 and 7 are objected to because of the following informalities: In Claim 1, line 3, “an optical surface” should be --the optical surface--  as “an optical surface” has already been set forth in line 2 of the claim.  In Claim 1, line 17, “formed” should be --form--. Claim 4, line 1 recites the striped structures are “arc striped structure” - this language does not appear in the disclosure.  It is suggested that “convex” or “concave” be used as that terminology is supported in the specification.  In Claim 7, line 15, “formed” should be --form--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 13 and 14 of U.S. Patent No. 11,035,996. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite broader limitations than the patented claims.  In this regard the pending claims are considered to be anticipated by the patent claims.  In particular, pending Claim 1 is anticipated by Patent Claims 1, 2 and 4, pending Claim 2 is anticipated by Patent Claims 3 and 10, pending Claim 5 is anticipated by Patent Claim 13 and pending Claim 6 is anticipated by Patent Claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al 9,435,936.
Regarding Claim 1, Chang et al shows in Figures 1 and 2, a light guide plate 100
comprising a main body 120 comprising a light incident surface 122, an opposite light incident surface which is opposite to the light incident surface 122 and an optical surface 124 connected to the light incident surface and opposite light incident surface (as shown), a plurality of stripe structures 160 disposed on the optical surface 124 and extending from the light incident surface 122 to the opposite light incident surface, and a plurality of light adjusting structures 140 disposed between every two adjacent stripe structures 160, wherein each of the light adjusting structures comprising a first light active surface 140a and a second light active surface 140b connected to the first light active surface 140a (see Fig. 2), wherein the first light active surface 140a faces towards the light incident surface and the second light active surface 140b faces towards a side of the main body which is opposite to the light incident surface, wherein the first light active surface 140a and the second light active surface 140b are inclined toward different directions and form a non-symmetrical shape, and a first included angle α is formed between the first light active surface 140a and the optical surface and a second included angle β is formed between the second light active surface 140b and the optical surface 124, wherein each of the first included angle and the second included angle is an acute angle (as shown), wherein the first light active surface 140a and the second light active surface 140b of each of the light adjusting structures 140 are continuously arranged along direction which is vertical to the incident surface; wherein the first light active surface 140a and the second light active surface 140b of each of the light adjusting structures 140 are connected to form a junction line (see Figs. 1 and 2, line extending along peak formed where the two surfaces meet), wherein the junction line is parallel to the light incident surface (see Fig. 1), wherein each of the first light active surface 140a and the second light active surface 140b of each of the light adjusting structures 140 has two side edges, wherein the side edges are not parallel to the junction line and the side edges are connected to surfaces of the striped structures adjacent thereto (see col. 4, line 36).
Regarding Claim 2, Chang et al shows in Figures 1 and 4, an extending direction of the striped structures 160 is vertical to an extending direction of the light incident surface 122, and the light adjusting structures 140 are arranged along the direction which is vertical to the light incident surface 122.
Regarding Claim 3, Chang et al discloses that the angles formed by the side surface of the light adjusting structures 140 can vary as shown in Figures 2 and 3, with Figure 3 showing the first angle “α” greater than the second angle “β” (see col. 5, line 16).
Regarding Claim 4, Chang et al shows in Figure 4, wherein the striped structures 160 are arc striped structures (see col. 5, line 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al 9,435,936.
Regarding Claim 7, Chang et al shows in Figures 1 and 2, a light guide plate 100
comprising a main body 120 comprising a light incident surface 122, an opposite light incident surface which is opposite to the light incident surface 122 and an optical surface 124 connected to the light incident surface and opposite light incident surface (as shown), a plurality of stripe structures 160 disposed on the optical surface 124 and extending from the light incident surface 122 to the opposite light incident surface, and a plurality of light adjusting structures 140 disposed between every two adjacent stripe structures 160, wherein each of the light adjusting structures 140 comprising a first light active surface 140a and a second light active surface 140b connected to the first light active surface 140a (see Fig. 2), wherein the first light active surface 140a faces towards the light incident surface and the second light active surface 140b faces towards a side of the main body which is opposite to the light incident surface 122, wherein the first light active surface 140a and the second light active surface 140b are inclined toward different directions and form a non-symmetrical shape, and a first included angle α is formed between the first light active surface 140a and the optical surface 124 and a second included angle β is formed between the second light active surface 140b and the optical surface 124, wherein each of the first included angle and the second included angle is an acute angle (as shown), wherein each of the stripe structures 160 has two faces (see Figs. 1 and 4), wherein the faces face the light incident surface 122 and the opposite light incident surface respectively.  Chang et al shows the stripe structures located on the same plane (see Fig. 4), wherein the first light active surface 140a and the second light active surface 140b form a junction line (line extending along peak formed by where the two surfaces meet), and a distance between the junction line of each of the light adjusting structures and the plane is consistent from the light incident surface to the opposite light incident surface (as shown in Fig. 1).  Chang et al fails to show or discuss a tangent line formed along the stripe structure 160. However, as shown in Figures 1 and 4, a tangent line to the curved surface could obviously be included and supported by the structure as shown and extend between each incident surface.
Regarding Claim 8, Chang et al shows in Figures 1 and 4, an extending direction of the striped structures 160 is vertical to an extending direction of the light incident surface 122, and the light adjusting structures 140 are arranged along the direction which is vertical to the light incident surface 122.
Regarding Claim 9, Chang et al discloses that the angles formed by the side surface of the light adjusting structures 140 can vary as shown in Figures 2 and 3, with Figure 3 showing the first angle “α” greater than the second angle “β” (see col. 5, line 16).
Regarding Claim 10, Chang et al shows in Figure 4, wherein the striped structures 160 are arc striped structures (see col. 5, line 47).

Claims 5, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al 9,435,936 in view of Hirayama et al 2017/0269285.
Regarding Claims 5, 6, 11 and 12, Chang et al discloses the light guide plate is for use as a backlight (see Fig. 4, line 3) and shows a light source 190 but fails to show a reflecting film behind the light guide plate and a film disposed in front of the light guide
plate and for use with a display panel. Hirayama et al teaches that it is known in the art
in Figure 2 to have a light guide plate for use in a backlight module which includes a
reflective sheet 40 and optical sheet 20 (see para. 0073) and for use with a display
panel 11 (see Fig. 1, para. 0069). It would have been obvious to one skilled in the art
before the effective date of the claimed invention to modify Chang et al to include the
components of a reflector and an optical sheet for use in a display device in the same manner as taught by Hirayama et al to provide the components of a backlight as
already suggested by Chang et al and to provide a function for the backlight module
with the display panel.  As Chang et al as modified by Hirayama et al provides the
components of the backlight module to provide the reflector and optical layer as film,
plate, sheet or coating is considered a matter of design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Omori et al is cited of interest for showing in Figure 1, a light guide plate with stripe structures 5 and light adjusting surfaces 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875